       Case 1:20-cv-00095-DAD-EPG Document 24 Filed 01/06/21 Page 1 of 2


 1 RIVERA HEWITT PAUL LLP
   11341 Gold Express Drive, Suite 160
 2 Gold River, CA 95670
   Tel: 916-922-1200 Fax: 916-922-1303
 3
   Jonathan B. Paul, SBN 215884
 4 Jill B. Nathan, SBN 186136

 5 Attorneys for Defendant,
   County of Stanislaus
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                    IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 9 ANDREW HARO, an individual;                              Case No.: 1:20-cv-00095-NONE-EPG
   MARGARITA ANAYA, an individual;
10                                                          STIPULATED DISMISSAL WITH
                            Plaintiff,                      PREJUDICE (FRCP 41(a)(1))
11

12     vs.

13 COUNTY OF STANISLAUS, a municipal
   corporation; and DOES 1-50, inclusive,
14

15                          Defendant.

16

17           It is hereby stipulated, pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, by

18 and between Plaintiffs ANDREW HARO, an individual; and MARGARITA ANAYA, an

19 individual, by and through their attorney Patrick M. Buelna of Pointer & Buelna LLP, and

20 Defendant COUNTY OF STANISLAUS, by and through its attorney Jonathan B. Paul of Rivera

21 Hewitt Paul LLP that this entire action is dismissed with prejudice forthwith. Each party will bear

22 their own costs and attorney’s fees.

23 Date: January 6, 2021                             RIVERA HEWITT PAUL LLP

24                                                   /s/ Jonathan B. Paul
                                                     ______________________________
25
                                                     JONATHAN B. PAUL
26                                                   Attorneys for Defendant
                                                     County of Stanislaus
27

28

                                                          -1-
                                  Stipulated Dismissal with Prejudice (FRCP 41(a)(1))
       Case 1:20-cv-00095-DAD-EPG Document 24 Filed 01/06/21 Page 2 of 2


 1 Date: January 6, 2021                      POINTER & BUELNA LLP

 2                                            /s/ Patrick M. Buelna
                                              (As authorized on January 6, 2021)
 3
                                              ______________________________
 4                                            Patrick M. Buelna
                                              Attorney for Plaintiffs
 5

 6

 7
     IT IS SO ORDERED.
 8

 9
10 Dated: _____________________               _____________________________________
11                                            UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
                           Stipulated Dismissal with Prejudice (FRCP 41(a)(1))
